DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on July 7, 2021, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed April 5, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1, 8, and 15, the subject matter not supported by the original disclosure is the first width of the second extension strap being “approximately equal” to the second width of the rectangular arcuate panel (claim 1, line 12; claim 8, line 12; claim 15, lines 9-10) and “completely covering” the second width of the panel with the first width of the second extension strap “till approximately a location of anchoring of the first loop strap and the 

    PNG
    media_image1.png
    449
    508
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1, 8, and 15, the limitation “the second extension strap extending from the arcuate panel with a first width thereof approximately equal to a second width of the rectangular panel” (claim 1, lines 10-12; claim 8, lines 10-12; and claim 15, lines 8-10) renders the claim indefinite, because it is unclear what range of relative dimensions would be encompassed by the phrase “approximately equal”, particularly in view of the lack of any description in Applicant’s disclosure regarding the degree of equality that would be encompassed by the phrase “approximately equal.” As discussed above in the rejection under 35 USC 112(a), this limitation appears to be inconsistent with Applicant’s disclosure, in which the second extension strap is shown to be narrower than the panel. Similarly, the limitation “completely covering the second width of the first surface of the rectangular arcuate panel with the first width of the second extension strap till approximately a location of anchoring of the first loop strap and the first hook strap” (claim 1, lines 31-33; claim 8, lines 32-34; and claim 15, lines 32-34) renders the claim indefinite, because the scope of the term “completely” and the phrase “till approximately a location of anchoring of the first loop strap and the first hook strap” is unclear when considered in view of Applicant’s disclosure. As discussed above in the rejection under 35 USC 112(a), these limitations appear to be inconsistent with Applicant’s 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini (US Patent No. 3,700,245, hereinafter Nannini) in view of McLaughlin (US Patent No. 5,214,798, hereinafter McLaughlin) and Pro Baseball Insider (non-patent literature; hereinafter PBI).
Regarding claim 1, Nannini discloses a method (Figs. 1-3) comprising: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hooks 22; col. 2, lines 32-34; col. 2, lines 45-53) and a first hook strap (22; col. 2, lines 49-51) at a first surface (upper surface in Fig. 2) of a rectangular arcuate panel (semi-rigid member 10 with bent rectangular shape as shown in Fig. 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) anchoring an extension strap (17; col. 3, lines 39-52) to a wrist-stiffening fielding aid accessory (strap 16 with attached wrist stiffener 31 of Fig. 7; col. 1, lines 57-58; col. 4, lines 5-8) to form a fielding aid accessory worn on the athlete’s forearm, wrapping the extension strap (17) around a wrist strap (13) of a fielding glove (11), and removably coupling the extension strap (17) wrapped around the wrist strap (13) back across a first surface of the fielding aid accessory (at hook and loop patches 23, 24, Figs. 1-2) to enable the athlete to use the fielding aid accessory (16, 31) in a mode corresponding to the claimed second mode of operation, involving the fielding glove (11) being affixed to the fielding aid accessory (16, 31) by way of the removably coupling (23, 24). Moreover, PBI teaches that it was known in the baseball art prior to Applicant’s invention to train fielders to position the wrist at an obtuse angle to the forearm when fielding ground balls with a fielding glove (see NPL document, bottom of pg. 1 to top of pg. 2, describing correct glove position for fielding ground balls). Therefore, in view of the teaching of PBI, one of ordinary skill in the art would have been motivated to combine the teaching of Nannini with the teaching of McLaughlin by anchoring an 
Although Nannini and McLaughlin do not explicitly teach a step of conformably coupling the extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any other element external to the fielding aid accessory), corresponding to the claimed first mode of operation, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when using the fielding aid accessory suggested by the combination of Nannini and McLaughlin as discussed above, to conformably couple the second extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any other external element) when the athlete is practicing without a glove (e.g., as in Fig. 2 of Nannini), so that the extension strap is secured and the hook and loop patches that secure the extension strap do not catch on clothing or other items when the strap is not in use for attaching the fielding aid accessory to the glove; and to subsequently remove the conformable 
The extension strap taught by McLaughlin inherently has a width, corresponding to the claimed first width (see McLaughlin Annotated Fig. 1 below), and the rectangular arcuate panel of Nannini inherently has a width, corresponding to the claimed second width (see Nannini Annotated Fig. 1 below). 

    PNG
    media_image2.png
    631
    707
    media_image2.png
    Greyscale


Regarding claim 2, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 3, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 4, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 6, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nannini further teaches (Fig. 2) the rectangular arcuate panel includes a rigid frame (semi-rigid plastic member 10, col. 2, lines 5-10) covered with a protective membrane (cushion 14, col. 2, lines 23-26).
Regarding claim 8, Nannini discloses a method (Figs. 1-3) comprising: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hook patch 22; col. 2, lines 32-34; col. 2, lines 45-53) and a first hook strap  (22; col. 2, lines 49-51) and at a first surface (upper surface in 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) providing an extension strap (17; col. 3, lines 39-52) anchored to a wrist-stiffening fielding aid accessory (strap 16 with attached wrist stiffener 31 of 

The extension strap taught by McLaughlin inherently has a width, corresponding to the claimed first width, and the rectangular arcuate panel of Nannini inherently has a width, corresponding to the claimed second width. Nannini and McLaughlin do not explicitly teach the width of the extension strap being approximately equal to the width of the rectangular arcuate panel such that the width of the extension strap completely covers the width of the rectangular arcuate panel in the first and second modes. However, one of ordinary skill in the art would recognize that any of a variety of widths would be suitable for the extension strap and for the arcuate panel, depending on factors such as the size of the athlete and the desired holding power of the strap. The examiner notes that it is well understood in the art that a wider strap 
claim 9, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 10, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 11, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 13, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 8. Nannini further teaches (Fig. 2) the rectangular arcuate panel includes a rigid frame (semi-rigid plastic member 10, col. 2, lines 5-10) covered with a protective membrane (cushion 14, col. 2, lines 23-26).
Regarding claim 15, Nannini discloses a method (Figs. 1-3) comprising: forming a training aid accessory (Figs. 1-3) by: anchoring a first loop strap (felt-like patches 24 of strap 17, anchored to hook patch 22; col. 2, lines 32-34; col. 2, lines 45-53) and a first hook strap (22, Fig. 1) at a first surface (upper surface in Fig. 2) of a rectangular arcuate panel (semi-rigid member 10 with bent rectangular shape as shown in Fig. 2, Fig. 1-2; col. 2, lines 5-13; col. 3, lines 7-11) proximate a first end of the first surface; and providing a retaining element (strap 20) anchored to the rectangular arcuate panel (10), the retaining element (20) forming a loop (as shown in Fig. 1-3; col. 2, lines 40-44); and wrappably attaching the anchored first hook strap (22) with the anchored first loop strap (24) around a forearm of an athlete (Fig. 2) and securely positioning 
Nannini does not teach providing a second extension strap for securing to a fielding glove, in use, and the associated method steps of coupling the second extension strap across the first surface in first and second modes of operation. However, in the baseball art, McLaughlin teaches (Figs. 1-2 and 6-7) anchoring an extension strap (17; col. 3, lines 39-52) to a wrist-stiffening fielding aid accessory (strap 16 with attached wrist stiffener 31 of Fig. 7; col. 1, lines 57-58; col. 4, lines 5-8) worn on the athlete’s forearm and utilizing the fielding aid accessory in a mode corresponding to the claimed second mode of operation, by wrapping the extension strap (17) around a wrist strap (13) of a fielding glove (11) and removably coupling the extension strap (17) wrapped around the wrist strap (13) back across a first surface of the fielding aid accessory (at hook and loop patches 23, 24, Figs. 1-2) so that the fielding glove (11) is affixed to the fielding aid accessory (16, 31) by way of the removably coupling (23, 24). Moreover, PBI teaches that it was known in the baseball art prior to Applicant’s invention to train fielders to position the wrist at an obtuse angle to the forearm when fielding ground balls 
Although Nannini and McLaughlin do not explicitly teach a step of conformably coupling the extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any element external to the fielding aid accessory), corresponding to the claimed first mode of operation, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when using the fielding aid accessory suggested by the combination of Nannini and McLaughlin as discussed above, to conformably couple the second extension strap across the first surface without wrapping the extension strap around the wrist strap of the glove (or any other external element) when the athlete is practicing without a glove (e.g., as in Fig. 2 of Nannini), so that the 
The extension strap taught by McLaughlin inherently has a width, corresponding to the claimed first width, and the rectangular arcuate panel of Nannini inherently has a width, corresponding to the claimed second width. Nannini and McLaughlin do not explicitly teach the width of the extension strap being approximately equal to the width of the rectangular arcuate panel such that the width of the extension strap completely covers the width of the rectangular arcuate panel in the first and second modes. However, one of ordinary skill in the art would recognize that any of a variety of widths would be suitable for the extension strap and for the arcuate panel, depending on factors such as the size of the athlete and the desired holding power of the strap. The examiner notes that it is well understood in the art that a wider strap will have a larger surface area and will accordingly permit a more secure retention. Therefore, when modifying Nannini to include an extension strap as taught by McLaughlin, it would have been obvious to one of ordinary skill in the art to select a wide extension strap with a second width approximately equal to the first width of the panel of Nannini such that the second width completely covers the first width when the extension strap is coupled to the panel in the first and second modes discussed above, in order to maximize the surface area of the extension strap for retention to the first surface of Nannini’s panel to securely retain the fielding glove on the athlete’s hand as taught by McLaughlin. With respect to the extent of the extension strap relative to the location at which the first hook and loop straps are anchored, the examiner notes that in Nannini’s accessory, the first hook and loop straps (of Nannini’s strap 17) are 
Regarding claim 16, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. McLaughlin further teaches the second extension strap is a flexible attachment band (17, Figs. 1-2; col. 3, lines 28-33).
Regarding claim 17, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. Nannini further teaches the retaining element (20, Figs. 1-2) is a flexible strap (col. 2, lines 40-44).
Regarding claim 18, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. McLaughlin further teaches the fielding glove is a baseball glove (col. 3, lines 25-26).
Regarding claim 19, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claim 15. Nannini further teaches (Fig. 2) the rectangular arcuate .
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini in view of McLaughlin and PBI, in further view of Elliott, Jr. (US Patent No. 4,451,044, hereinafter Elliott).
Regarding claims 5 and 12, the modified Nannini teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 8, respectively. Nannini does not teach the retaining element is an elastic cord. However, Elliott teaches (Fig. 1) that it is known to use an elastic cord (20; col. 4, lines 1-5; the term "cord" interpreted in view of Applicant's disclosure to include a thin strap as shown at 108 throughout Applicant's Figures) for retaining a user's hand on a training aid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Nannini by selecting an elastic cord as taught by Elliott for the retaining element, in order to snugly bind the user's hand to the inner surface of the accessory (Elliott, col. 4, lines 9-12).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nannini in view of McLaughlin and PBI, in further view of Flood (US Patent No. 1,418,637, hereinafter Flood).
Regarding claims 7, 14, and 20, the modified Nannini teaches the claimed invention substantially as claimed, including the rigid frame and protective membrane as set forth above for claims 6, 13, and 19, respectively. Nannini does not teach the protective membrane is leather material. However, Flood teaches a similar device (Figs. 3) comprising a rigid frame (plate 16; pg. 1, lines 100-112) and a leather material (leather pad 15) as a protective .
Response to Arguments
Applicant's arguments filed July 7, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Nannini and McLaughlin do not teach the first width of the extension strap being approximately equal to the second width of the arcuate panel such that the second width is completely covered with the first width in the first and second modes of operation, the examiner notes that Applicant’s arguments with respect to the width and direction of McLaughlin’s extension strap (17) relative to the width and direction of McLaughlin’s wrist strap (16) are not persuasive, because the rejection is based on the combination of McLaughlin’s extension strap (17) with the rectangular arcuate panel of Nannini (not the wrist strap 16 of McLaughlin). The widths at issue are the width of the extension strap (17) of McLaughlin and the width of the rectangular arcuate panel (10) of Nannini, as shown in annotated Fig. 1 of McLaughlin and annotated Fig. 1 of Nannini above. The examiner acknowledges that Nannini and McLaughlin are silent with respect to the relative widths of 
Applicant’s argument that one skilled in the art would not be able to conceive of an extension strap wide enough to cover the arcuate panel is not persuasive, because straps are a simple and predictable art, and the selection of strap width is a simple and predictable design choice. It would have been well within the ordinary level of skill in the art, when modifying Nannini in view of McLaughlin, to select a strap width suitable for securely affixing the fielding glove to the arcuate panel of Nannini, including a strap width approximately equal to the width of the panel, such that the strap width completely covers the panel width in both the first and second modes of operation, as discussed in detail above in the rejections under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 8, 2021/